Citation Nr: 1033554	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  06-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disability.

2.  Entitlement to service connection for a cervical spine 
disability.

3.  Entitlement to service connection for rheumatoid arthritis of 
the hands.

4.  Entitlement to service connection for coronary artery 
disease.

5.  Entitlement to service connection for peripheral vascular 
disease.

6.  Entitlement to service connection for hard tissue disease.

7.  Entitlement to a compensable rating for the residuals of left 
eleventh and twelfth thoracic rib fractures.

(The issues of entitlement to waiver of overpayment of 
nonservice-connected disability pension benefits in the amount of 
$740.90 and entitlement to waiver of overpayment of nonservice-
connected disability pension benefits in the amount of $6,912.14 
are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the Houston, 
Texas, Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The record shows that the Veteran was notified at his 
address of record of a scheduled hearing in January 2010, but 
that the mail was returned as undeliverable.  The Veteran's 
service representative was also notified of the scheduled 
hearing.  There is no indication that the Veteran, who apparently 
is still incarcerated by the State of Texas, either desires or is 
able to attend a personal hearing before a Veterans Law Judge in 
Washington, DC.  Therefore, the Board finds the Veteran was 
adequately notified at his last known address of record and that 
he failed to appear for the scheduled hearing.  Therefore, his 
request for a Board hearing is considered as having been 
withdrawn.  38 C.F.R. § 20.704 (2009).




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of this appeal has been obtained.  

2.  A lumbar spine disability was not manifest during active 
service, was not manifest within the first post-service year, and 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.

3.  A cervical spine disability was not manifest during active 
service and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

4.  Rheumatoid arthritis of the hands was not manifest during 
active service, was not manifest within the first post-service 
year, and is not shown to have developed as a result of an 
established event, injury, or disease during active service.

5.  Coronary artery disease was not manifest during active 
service, was not manifest within the first post-service year, and 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.

6.  Peripheral vascular disease was not manifest during active 
service, was not manifest within the first post-service year, and 
is not shown to have developed as a result of an established 
event, injury, or disease during active service.

7.  Hard tissue disease was not manifest during active service 
and is not shown to have developed as a result of an established 
event, injury, or disease during active service.

8.  The residuals of left eleventh and twelfth thoracic rib 
fractures are manifested by slight protuberance of the lower 
thoracic rib, with no objective symptoms.




CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  A cervical spine disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

3.  Rheumatoid arthritis to the hands was not incurred in or 
aggravated by service nor may service connection be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

4.  Coronary artery disease was not incurred in or aggravated by 
service nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

5.  Peripheral vascular disease was not incurred in or aggravated 
by service nor may service connection be presumed.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).

6.  Hard tissue disease was not incurred in or aggravated by 
service nor may service connection be presumed.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

7.  The criteria for a compensable rating for the residuals of 
left eleventh and twelfth thoracic rib fractures have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1, 4.2, 4.7, 
4.14, 4.40, 4.71a, Diagnostic Code 5297 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have been 
fulfilled by information provided to the Veteran in letters from 
the RO dated in July 2005 and March 2006.  Those letters notified 
the Veteran of VA's responsibilities in obtaining information to 
assist in completing his claims and identified the Veteran's 
duties in obtaining information and evidence to substantiate his 
claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing 
the sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises "[u]pon 
receipt of a Notice of Disagreement" or when "as a matter of 
law, entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  An additional notice as to these matters was 
provided in March 2006.  The notice requirements pertinent to the 
issues on appeal have been met and all identified and authorized 
records relevant to the matter have been requested or obtained.  
The available record includes service treatment records, VA 
treatment and examination reports, non-VA treatment records, and 
the Veteran's statements in support of his claims.  Further 
attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that VA medical opinions 
obtained in this case as to the Veteran's service-connected 
disability are adequate as they are predicated on a substantial 
review of the record and medical findings and consider the 
Veteran's complaints and symptoms.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  It is also significant to 
note that the Veteran failed to report for a December 2007 VA 
Bones examination.  Records show the necessary arrangements were 
to be taken due to the Veteran's incarceration and it is presumed 
that all necessary efforts were, in fact, taken.  Therefore, the 
Veteran's service connection claims must be adjudicated based 
upon the evidence of record.  See 38 C.F.R. § 3.655(b) (2009).  
There has been substantial compliance with all pertinent VA law 
and regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in line of duty or 
for aggravation of preexisting injury suffered or disease 
contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2009).  

Service connection can be granted for certain diseases, including 
arthritis and cardiovascular disease, if manifest to a degree of 
10 percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of continuous, 
active military service during a period of war and certain 
chronic diseases become manifest to a degree of 10 percent within 
one year from date of termination of service, such disease shall 
be presumed to have been incurred in or aggravated by service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2009). 

The Court has held that even though a disease is not included on 
the list of presumptive diseases a nexus between the disease and 
service may nevertheless be established on the basis of direct 
service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 
123 (2007).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, including 
that pertinent to service, establishes the disease was incurred 
in service.  38 C.F.R. § 3.303(d).  For the showing of chronic 
disease in service, there are required a combination of 
manifestations sufficient to identify a disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word chronic.  Continuity of symptomatology is 
required only where the condition noted during service is not, in 
fact, shown to be chronic or when the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in- service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The Federal 
Circuit has held that a veteran seeking disability benefits must 
establish the existence of a disability and a connection between 
service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  

The Court has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority to 
discount the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  VA is free to favor one medical opinion over another 
provided it offers an adequate basis for doing so.  See Owens v. 
Brown, 7 Vet. App. 429 (1995).

The Court has also held that medical evidence is required to 
demonstrate a relationship between a present disability and the 
continuity of symptomatology demonstrated if the condition is not 
one where a lay person's observations would be competent.  See 
Clyburn v. West, 12 Vet. App. 296 (1999).  In Buchanan v. 
Nicholson, 451 F.3d 1331, 1337 (2006), the Federal Circuit held 
that the lay evidence presented by a veteran concerning his 
continuity of symptoms after service may generally be considered 
credible and ultimately competent, regardless of a lack of 
contemporaneous medical evidence.  

Lay evidence is competent to establish observable symptomatology; 
however, VA may make credibility determinations as to whether the 
evidence supports a finding of service incurrence and continuity 
of symptomatology sufficient to establish service connection.  
See Barr, 21 Vet. App. 303.  In Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007), the Federal Circuit held that whether lay 
evidence is competent and sufficient in a particular case is an 
issues of fact and that lay evidence can be competent and 
sufficient to establish a diagnosis when (1) a layperson is 
competent to identify the medical condition (noting that 
sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with all 
reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for reconciling 
actual conflict or a contradiction in the evidence.  38 C.F.R. 
§ 3.102 (2009).

In this case, a review of the Veteran's service treatment records 
are negative for evidence of a lumbar spine disability, a 
cervical spine disability, rheumatoid arthritis to the hands, 
coronary artery disease, peripheral vascular disease, or hard 
tissue disease.  Records show the Veteran sustained fractures to 
the eleventh and twelfth left ribs in 1965.  A January 1966 
separation examination revealed normal clinical evaluations of 
the heart, vascular system, upper extremities, and spine.  The 
Veteran also denied any medical history of swollen or painful 
joints, arthritis, or rheumatism at that time.  

The Veteran contends that he has a lumbar spine disability, a 
cervical spine disability, rheumatoid arthritis to the hands, 
coronary artery disease, peripheral vascular disease, and hard 
tissue disease as a result of injuries incurred when he fell down 
stairs and broke two ribs during active service.  He reported 
that he experienced back pain at the time of this injury, but 
that he did not seek any treatment in service for the disorder.  
He also stated, in essence, that onset of the specific disorders 
at issue in this case was many years after his separation from 
service.  

VA examination in September 1992 included a diagnosis of 
rheumatoid arthritis of the hands which apparently began in 1976.  
It was also noted that the Veteran sustained severe abdominal 
injuries in a 1976 industrial accident.  VA examinations in 
August 1998 revealed rheumatoid arthritis of the hands and 
degenerative arthritis of the spine.  Private medical records 
include diagnoses of arthritis, coronary artery disease, 
peripheral vascular disease, and hard tissue disease provided 
many years after service without opinion as to etiology.  

Based upon the evidence of record, the Board finds that a lumbar 
spine disability, a cervical spine disability, rheumatoid 
arthritis to the hands, coronary artery disease, peripheral 
vascular disease, and hard tissue disease were not manifest 
during active service and are not shown to have developed as a 
result of an established event, injury, or disease during active 
service.  There is no evidence that either arthritis or 
cardiovascular disease were manifest within the first post-
service year.  Although service treatment records show the 
Veteran sustained fractures to the eleventh and twelfth left ribs 
in 1965, there is no probative evidence demonstrating that he 
sustained any specific injuries in service related to his present 
claims nor that these disorders developed as a result of the 
demonstrated injuries in service.  

It is significant to note that the Veteran's January 1966 
separation examination revealed normal clinical evaluations of 
the heart, vascular system, upper extremities, and spine and in 
his report of medical history the Veteran denied swollen or 
painful joints, arthritis, or rheumatism.  There is no evidence 
other than the Veteran's own statements of any complaint or 
treatment for the issues on appeal for many years after service.  
In the absence of supporting evidence demonstrating additional 
injury or disease as to these issues incurred during service, the 
Board finds the January 1966 examination reports are persuasive 
as to the Veteran's physical condition upon separation from 
active service.  The Federal Circuit has held that the passage of 
many years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a claim 
of service connection.  Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

While the appellant may sincerely believe that these disorders 
were incurred as a result of active service, he is not a licensed 
medical practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 Vet. 
App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
that the Veteran's claims for entitlement to service connection 
must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The preponderance of the evidence in this case is against 
the Veteran's claims.

Increased Rating Claim

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule represent, 
as far as can be practicably determined, the average impairment 
in earning capacity resulting from diseases and injuries incurred 
or aggravated during military service and their residual 
conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2009).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating claim 
was filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  Separate compensable evaluations may be 
assigned for separate periods of time if such distinct periods 
are shown by the competent evidence of record during the appeal, 
a practice known as "staged" ratings.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (2009).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service-connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2009).  
VA regulations require that a finding of dysfunction due to pain 
must be supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2009).

When there is a question as to which of two evaluations to apply, 
the higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that rating, 
otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 
(2009).

5297
Ribs, removal of:

More than six
50

Five or six
40

Three or four
30

Two
20

One or resection of two or more ribs without 
regeneration
10
Note (1): The rating for rib resection or removal is not to be 
applied with ratings for purulent pleurisy, lobectomy, 
pneumonectomy or injuries of pleural cavity.
Note (2): However, rib resection will be considered as rib 
removal in thoracoplasty performed for collapse therapy or to 
accomplish obliteration of space and will be combined with the 
rating for lung collapse, or with the rating for lobectomy, 
pneumonectomy or the graduated ratings for pulmonary 
tuberculosis.

38 C.F.R. § 4.71a, Diagnostic Code 5297 (2009).

In this case, service treatment records show the Veteran 
sustained fractures to the eleventh and twelfth left ribs in 
1965.  A January 1966 separation examination revealed no clinical 
abnormalities.  The Veteran, however, contends that his left 
chest protrudes and that he experiences chest pain and shortness 
of breath with walking.  

A September 1992 VA examination report noted the Veteran 
sustained injuries involving pain and intraabdominal bleeding 
requiring extensive surgery in an industrial accident in 1976 and 
that approximately three to four months prior to the VA 
examination he sustained a gunshot wound to the right anterior 
chest.  It was further noted that since the gunshot wound he 
complained of a shortness of breath after walking three to four 
blocks with occasional pain at the site of the gunshot wound.  An 
examination revealed a slight limitation to the right chest 
posterolaterally at the base with diminished resonance, 
diminished fremitus, and diminished breath sounds in the same 
area.  The diagnoses included residuals of a gunshot wound to the 
right chest with probable residual hemothorax causing shortness 
of breath.

On VA general medical examination in October 2005 the Veteran 
complained of a sore place in the area of his rib fracture and 
breathing problems as a result of the fracture.  He denied having 
received any treatment for the disorder since service, but stated 
that it began bothering him in approximately 1991.  The examiner 
noted the Veteran's mobility was not limited and that there was 
no remarkable tenderness in the area of the ribs.  It was the 
examiner's opinion that it was doubtful that there was any 
connection between the Veteran's claimed symptoms and his rib 
fracture 40 years earlier.  An October 2005 VA bones examination 
revealed a very slight protuberance of the left lower thoracic 
rib when compared to the right with no tenderness to palpation.  
There was no evidence of crepitus, drainage, edema, redness, or 
heat.  The report of past medical history was significant for 
myocardial infarction, back surgery, and coronary artery disease.  
Although the examiner noted that X-rays of the ribs were not 
obtained, it was her opinion that it was more likely that the 
Veteran's reported chest pain was a cardiac-related pain.  It was 
further noted that it would be unusual for rib fractures to not 
have healed over 40 years. 

Based upon the evidence of record, the Board finds the service-
connected residuals of left eleventh and twelfth thoracic rib 
fractures are manifested by slight protuberance of the lower 
thoracic rib, with no objective clinical symptoms.  There is no 
evidence of the removal of a rib or the resection of two or more 
ribs without regeneration.  The Veteran's subjective complaints 
of pain due to this disability are not supported by adequate 
pathology nor objective medical evidence.  In fact, his 
functional limitations, pain, and breathing problems are shown by 
VA examination in September 1992 to be due to disabilities 
unrelated to service or to his service-connected disability.  
Therefore, the Board finds that entitlement to a compensable 
rating must be denied.  The preponderance of the evidence is 
against the Veteran's increased rating claim.

There is also no evidence that the manifestations of the 
Veteran's residuals of left eleventh and twelfth thoracic rib 
fractures are unusual or exceptional to demonstrate that the 
rating schedule is inadequate for determining the proper level of 
disability.  Therefore, the Board finds that the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Thun v. Peake, 22 Vet. App. 111 
(2008).








	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for a lumbar spine disability 
is denied.

Entitlement to service connection for a cervical spine disability 
is denied.

Entitlement to service connection for rheumatoid arthritis of the 
hands is denied.

Entitlement to service connection for coronary artery disease is 
denied.

Entitlement to service connection for peripheral vascular disease 
is denied.

Entitlement to service connection for hard tissue disease is 
denied.

Entitlement to a compensable rating for the residuals of left 
eleventh and twelfth thoracic rib fractures is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


